Exhibit 10.1

FIRST AMENDMENT TO

AGREEMENT TO PARTICIPATE IN THE

ZORAN CORPORATION EXECUTIVE RETENTION AND SEVERANCE PLAN

As Amended Through October 21, 2008

This First Amendment (this “Amendment”) to the Agreement to Participate (the
“Agreement”) in the Zoran Corporation Executive Retention and Severance Plan, as
amended through October 21, 2008 (the “Plan”), by and between the undersigned
employee (the “Participant”) and Zoran Corporation (the “Company”), is made
effective as of December 31, 2010 (the “Effective Date”).

PREAMBLE

WHEREAS, pursuant to Sections 2.1(u) and 16 of the Plan, each of the Plan and
the Agreement may be amended with respect to the Participant only by a
supplemental written agreement between the Participant and the Company; and

WHEREAS, the Participant and the Company desire to amend certain provisions in
the Plan as applied with respect to the Participant to clarify the parties’
intent regarding those provisions, to update the definition of “Good Reason” and
to address certain requirements under Section 409A of the Internal Revenue Code
of 1986, as amended, and guidance promulgated thereunder.

AGREEMENT

NOW, THEREFORE, effective as of the Effective Date, the parties hereby agree as
follows:

1. The terms of the Plan as in effect on October 21, 2008 and as amended herein
shall apply with respect to the Participant regardless of the version of the
Plan referenced in the Participant’s existing Agreement.

2. Section 2.1(a) of the Plan (definition of “Annual Bonus”) is hereby deleted
in its entirety and replaced with the following in lieu thereof:

“(a) ‘Annual Bonus’ means an amount equal to the greatest of (1) the aggregate
of all bonuses earned by the Participant (whether or not actually paid) under
the terms of the programs, plans or agreements providing for such bonuses for
the fiscal year of the Company immediately preceding the fiscal year of the
Change in Control, (2) the aggregate of all bonuses earned by the Participant
(whether or not actually paid) under the terms of the programs, plans or
agreements providing for such bonuses for the fiscal year of the Company
immediately preceding the fiscal year of the Participant’s Termination Upon a
Change in Control, or (3) the aggregate of all annual bonuses that would be
earned by the Participant at the targeted annual rate (determined as if (i) 100%
of all applicable performance goals were achieved, (ii) the Committee did not
exercise any discretion to reduce any such bonus and (iii) the Participant
satisfied any requirement to remain employed with the Company or any affiliate
thereof through a specified date or dates to receive any such bonus) under the
programs, plans or agreements providing for such bonuses in which the
Participant was participating for the fiscal year of the Participant’s
Termination Upon a Change in Control.”



--------------------------------------------------------------------------------

3. The last sentence of Section 2.1(p) (definition of “Good Reason”) is hereby
deleted and replaced with the following in lieu thereof:

“For the purposes of any determination regarding the existence of Good Reason
hereunder, any claim by the Participant that Good Reason exists shall be
presumed to be correct.”

4. Section 5.1 of the Plan (Salary and Bonus) is hereby deleted in its entirety
and replaced with the following in lieu thereof:

“5.1 Salary and Bonus. Subject to Section 6, on the first business day that is
at least sixty (60) calendar days following the date of the Participant’s
termination of employment, the Company shall pay to the Participant in a lump
sum cash payment an amount equal to the sum of (a) the Participant’s Base Salary
Rate multiplied by the number of months in the Benefit Period applicable to the
Participant and (b) the Participant’s Annual Bonus multiplied by a ratio, the
numerator of which is the number of months in the Benefit Period applicable to
the Participant and the denominator of which is twelve (12).”

5. The fourth sentence of Section 5.2 (Health and Life Insurance Benefits) is
hereby deleted and replaced with the following in lieu thereof:

“If the Company is not reasonably able to continue such coverage under the
Company’s benefit plans (including by reason of a determination by the Company’s
outside counsel that it cannot continue such coverage without violating
Section 2716 of the Public Health Service Act), the Company shall provide
substantially equivalent coverage under other sources or will reimburse the
Participant for premiums (in excess of the Participant’s premium cost described
above) incurred by the Participant to obtain his or her own such coverage.”

6. Section 5.2 of the Plan (Health and Life Insurance Benefits) is hereby
amended by adding the following sentence to the end thereto:

“Notwithstanding any of the foregoing in this Section 5.2, any Company-paid
health premiums or Company reimbursement of health premiums that are paid as
contemplated in this Section 5.2 shall be treated as taxable income to the
Participant to the extent necessary to avoid the application of Section 105(h)
of the Code with respect to such benefits.”

7. Section 5.3 (Acceleration of Vesting of Equity Awards; Extension of Option
Exercise Period) is hereby amended by deleting the last sentence thereto.

8. The Participant and the Company hereby agree that the term “Prior Indemnity
Agreement” as defined in Section 5.4 of the Plan shall include any
indemnification agreement executed by the parties subsequent to the date of the
Agreement and prior to the date of this Amendment.



--------------------------------------------------------------------------------

9. Section 7 (Section 409A Compliance) is hereby amended by adding the following
provision to the end thereto:

“Notwithstanding any provision in this Plan that requires the Company to settle
Restricted Stock Units that vest as provided in Section 4 or Section 5.3 herein,
if any such Restricted Stock Units constitute deferred compensation within the
meaning of Section 409A of the Code, then (x) settlement with respect to such
Restricted Stock Units shall instead occur on the specified settlement date
originally provided for such Restricted Stock Units and (y) if the Acquiring
Corporation does not assume or continue any such Restricted Stock Units as
contemplated in Section 4 herein, such Restricted Stock Units shall be converted
into the right to receive on the applicable settlement date(s) a cash payment
equal to the product of (A) the number of shares of common stock underlying the
Restricted Stock Units that would otherwise be settled on the applicable
settlement date absent the application of this Section 7 and (B) the fair market
value of the consideration (whether stock, cash, other securities or property or
a combination thereof) to which a holder of a share of stock of the Company on
the effective date of the Change in Control is entitled, with such fair market
value to be determined as of the date of such Change in Control. To the extent
any in-kind benefit or reimbursement to be paid or provided under this Plan
constitutes a deferral of compensation within the meaning of and subject to
Section 409A of the Code, (i) the amount of expenses eligible for reimbursement
or the provision of any in-kind benefit (within the meaning of Section 409A of
the Code ) to the Participant during any calendar year shall not affect the
amount of expenses eligible for reimbursement or provided as in-kind benefits to
the Participant in any other calendar year (subject to any lifetime and other
annual limits provided under the Company’s health plans), (ii) any
reimbursements for expenses incurred by the Participant shall be made on or
before the last day of the calendar year following the calendar year in which
the applicable expense is incurred, (iii) the Participant shall not be entitled
to any in-kind benefits or reimbursement for any expenses incurred subsequent to
the end of the fourth calendar year following the calendar year in which the
Participant incurs a Termination Upon a Change in Control and (iv) the right to
any such reimbursement or in-kind benefit may not be liquidated or exchanged for
any other benefit.”

10. Section 8.2 (Noncumulation of Benefits) is hereby deleted in its entirety
and replaced with the following in lieu thereof:

“8.2 Noncumulation of Benefits. Except as expressly provided in a written
agreement between a Participant and the Company entered into after the date of
such Participant’s Participation Agreement and which expressly disclaims this
Section 8.2 and is approved by the Board or the Committee, the total amount of
payments and benefits that may be received by the Participant as a result of the
events described in Sections 4, 5 and 6 shall not exceed the payments and
benefits contemplated under this Plan (plus any payments and benefits provided
pursuant to an agreement evidencing an Equity Award or a Prior Indemnity
Agreement).”

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date set forth above.

 

  PARTICIPANT  

 

  Signature  

 

  Name Printed  

 

  Address   ZORAN CORPORATION By:  

 

Its:  

 